Citation Nr: 0729792	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  05-05 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for schizoaffective 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder. 


REPRESENTATION

Appellant represented by:	Naomi E. Farve, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana in which the RO denied service 
connection for schizoaffective disorder and also found that 
new and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for post-traumatic 
stress disorder (PTSD). See also February 2005 Statement of 
the Case.  The appellant, who had active service with the 
United States Coast Guard from June 1977 to September 1977 
with additional periods of active duty for training and 
inactive duty for training, appealed that decision to the 
BVA.  Thereafter, the RO referred the case to the Board for 
appellate review.    
 
The issue of whether new and material evidence has been 
presented to reopen a claim of entitlement to service 
connection for PTSD will be addressed in the REMAND portion 
of the decision below; and is hereby REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim of entitlement to 
service connection for schizoaffective disorder has been 
obtained.

2.  Schizoaffective disorder was not manifested in service or 
for many years following service, and is not shown to be 
causally or etiologically related to service.  



CONCLUSION OF LAW

Schizoaffective disorder was not incurred in or aggravated 
during service, nor may it be presumed to have been so 
incurred or aggravated. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

With respect to the appellant's claim of entitlement to 
service connection for schizoaffective disorder, VA has met 
all statutory and regulatory notice and duty to assist 
provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006).

Prior to the adjudication of the appellant's claim, a letter 
dated in August 2003 fully satisfied the duty to notify 
provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to his claim.  The August 
2003 letter informed the appellant that additional 
information or evidence was needed to support his service 
connection claim; and asked the appellant to send the 
information to VA. Pelegrini v. Principi, 18 Vet. App. 112 
(2004)(Pelegrini II).  

The appellant's service medical records, VA treatment records 
and identified private medical records have been obtained, to 
the extent possible.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  

The Board observes and acknowledges that the appellant has 
not been afforded a VA examination in connection with his 
service connection schizoaffective disorder claim; however, 
the Board is of the opinion that the appellant's service 
medical records and post-service medical records contain 
sufficient medical evidence to make a decision on the 
appellant's claim.  Under the VCAA, a medical examination or 
medical opinion is considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains 
competent lay or medical evidence of a currently diagnosed 
disability or persistent or recurrent symptoms of the 
disability; (2) establishes that the veteran suffered an 
event, injury or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury or disease in service. 38 C.F.R. § 
3.159 (c) (4); see also McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  As will be explained in more detail below, the 
Board finds that a VA examination is unnecessary in this case 
since a review of the appellant's claims file reveals no 
evidence of any complaints, treatment or diagnoses of 
psychiatric problems or schizoaffective disorder in service.  
In fact, other than the appellant's testimony, there is 
simply no competent evidence of record indicating that the 
appellant suffered an event or injury in service that can be 
related to his present diagnosis of schizoaffective disorder.  
Although a June 2003 medical nexus opinion contained in the 
claims file associates the appellant's current 
schizoaffective disorder with "emotional traumas" the 
appellant experienced in the Coast Guard, no such traumas 
have been verified in connection with the appellant's claim. 
See October 2001 response letter from the U.S. Army Records & 
Declassifications Agency.  Therefore, the Board finds the 
June 2003 medical opinion to be speculative and unpersuasive; 
and also concludes that a VA examination is not necessary for 
resolution of this appeal since such an examination cannot 
substantiate the appellant's claim in light of the lack of 
evidence corroborating an in-service event. See generally 
LeShore v. Brown, 8 Vet. App. 406 (1996); Swann v. Brown, 5 
Vet. App. 229, 233 (1993); Reonal v. Brown, 5 Vet. App. 458, 
461 (1993).  

Lastly, the Board observes that prior to certification of the 
appellant's claim, the RO provided the appellant with a 
letter that contained an explanation of disability ratings 
and effective dates. Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).   However, since the Board has concluded 
that the preponderance of the evidence is against the 
appellant's claim of entitlement to service connection for 
schizoaffective disorder, any questions as to the appropriate 
disability rating or effective date to be assigned to this 
claim are rendered moot, and no further notice is needed. 

B.  Entitlement to service connection for schizoaffective 
disorder 

The appellant claims entitlement to service connection for 
schizoaffective disorder. August 2003 statement in support of 
claim.  In this regard, the appellant essentially asserts 
that while on active duty, he was exposed to several traumas 
that resulted in his experiencing fear, nightmares, paranoia, 
nervousness, anger and depression. See August 2005 hearing 
transcript, pgs. 5-14.  He reports that post-service, he 
continued to have problems with sleeping and also had 
flashbacks as a result of his active service experiences. 
Id., p. 14.  The appellant argues that service connection 
should be granted in this case on the basis that the traumas 
he had during active service are related to his currently 
diagnosed schizoaffective disorder and/or PTSD. Id.; see also 
June 2003 VA medical record.  While viewing the evidence in 
the light most favorable to the appellant in this case and 
addressing the sole issue of the appellant's claim of 
entitlement to service connection for schizoaffective 
disorder, the Board finds that the preponderance of the 
evidence is against the appellant's claim; and the appeal 
must be denied. 

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a preexisting injury or disease. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2006).  Service connection may also be granted for 
certain chronic diseases, such as psychosis, when such 
disease is manifested to a compensable degree within one year 
of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
38 C.F.R. § 3.384 was recently introduced to further define 
"psychosis" as used at 38 C.F.R. § 3.309.  Under § 3.384, 
psychosis includes schizoaffective disorder.  71 Fed. Reg. 
42758 (July 28, 2006) (effective August 28, 2006).  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d).  

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).  When all the evidence is assembled, the VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event; or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In this case, the evidence of record indicates that the 
appellant has a medical diagnosis of schizoaffective 
disorder; and that the appellant's schizoaffective disorder 
constitutes a current disability for VA purposes.  The claims 
file contains VA medical records dated from February 1999 to 
March 2005 and Social Security Administration (SSA) records 
dated in September 1999.  The appellant's SSA records 
indicate that the appellant was found to be disabled due to 
diagnoses of recurrent major depression with psychotic 
features and a schizoaffective disorder in July 1989. See 
September 1999 SSA records.  The appellant's VA medical 
records confirm the diagnosis of schizoaffective disorder in 
records dated in March 2000, October 2000, June 2003, 
February 2005 and March 2005.  Based upon these records, the 
Board finds that the first element needed to establish 
service connection has been met.  

However, in regards to the second element necessary to 
establish service connection, the Board observes that the 
record on appeal contains no competent medical evidence that 
the appellant's schizoaffective disorder, or any other 
psychiatric disorder, manifested in service or within one 
year following separation from service.  None of the 
appellant's service medical records contain evidence of 
complaints, treatment or diagnoses of mental problems or a 
mental disorder.  The appellant's February 1976 enlistment 
examination report indicates that the appellant's psychiatric 
clinical evaluation was normal; and the appellant's 
enlistment report of medical history form indicates that the 
appellant answered "no" in response to questions of whether 
he currently or historically experienced depression, 
excessive worry, trouble sleeping or nervous trouble of any 
sort. See February 1976 report of medical examination and 
report of medical history forms.  The appellant's June 1976 
pre-training medical examination also indicates that the 
appellant's psychiatric clinical evaluation was normal, as 
evidenced by the fact that the only notations written on the 
examination report regarding the appellant's physical exam 
related to the appellant's feet and some identifying body 
marks. June 1976 report of medical examination.  In the 
medical history portion of that examination, the appellant 
continued to deny experiencing depression, excessive worry, 
trouble sleeping or nervous trouble of any sort. See June 
1976 report of medical history form.  The appellant also 
reported during that time that his health was pretty good and 
he was not taking any medications. Id.  

The appellant's remaining service medical records are also 
negative for complaints or treatment of a psychiatric 
disorder, including schizoaffective disorder. See service 
medical records dated from June 1976 to September 1977.  
Although the appellant did not undergo a separation 
examination in connection with his brief period of active 
duty, he signed a certificate of physical condition prior to 
discharge that indicated to the best of his knowledge and 
belief that there had been no significant change in his 
physical condition during his period of active duty. See 
September 1977 service medical record.  The appellant 
reported at that time that he was not suffering from any 
disability, defect or illness which was not present at the 
beginning of his period of active duty; and that he 
considered himself physically fit for release to inactive 
duty. Id.  He also indicated that other than a cyst on his 
left forearm, he did not suffer from any injuries or illness 
or aggravation of any defects or illnesses during his period 
of active duty. Id.  Thus, although the appellant essentially 
testified that he experienced symptomatology in service he 
thought is related to his currently diagnosed schizoaffective 
disorder, his service medical records contradict, rather than 
corroborate, his contentions.  The Board assigns more 
probative value to the appellant's service medical records in 
light of the contemporaneous time frame in which the records 
were prepared.  As such, the Board finds that the second 
element needed to establish service connection has not been 
met.  

In making the finding, the Board acknowledges a June 2003 
medical note contained in the claims file in which the 
appellant's VA physician opined that the appellant has a 
schizoaffective disorder he believes is the direct result of 
emotion traumas the appellant sustained while he was in the 
United States Coast Guard. See June 2003 VA medical record.  
While this medical note constitutes positive medical nexus 
evidence in favor of the appellant's claim, the Board finds 
this evidence to be unpersuasive and assigns it little 
probative value in light of the fact that the opinion is 
based entirely upon a history reported by the appellant 
without explanation, insight or corroboration of the 
"emotional traumas" reported by the appellant. Id.  The 
only evidence supportive of the appellant's purported service 
stressor events is the testimony of the appellant himself. 
October 2001 response letter from the U.S. Army Records & 
Declassifications Agency.  As discussed previously, none of 
the appellant's actual service records provide competent 
evidence or support that the appellant experienced the 
traumas he testified about during his August 2005 BVA 
hearing. Id.; service personnel records and service medical 
records.  Since medical opinions premised upon 
unsubstantiated accounts of a claimant are of no probative 
value, the Board finds that the third element necessary to 
establish service connection has also not been met in this 
case. See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant).  For these same reasons, a VA 
examination would not be useful and is not necessary in this 
claim.  Absent evidence of an in-service injury, service 
connection for schizoaffective disorder is not warranted.  
Lastly, since the earliest medical evidence contained in the 
claims file referencing a diagnosis of schizoaffective 
disorder is dated in September 1999 and refers to an SSA 
determination of disability occurring in July 1989, service 
connection on a presumptive basis is also not available. See 
analysis of evidence and findings of fact sheet contained in 
the appellant's SSA records. 

Therefore, the Board finds that the preponderance of the 
evidence is against the appellant's claim for service 
connection for schizoaffective disorder, for the reasons 
discussed above.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt.  However, as a 
preponderance of the evidence against the appellant's claim, 
the doctrine is not applicable. See Gilbert v. Derwinski, 1 
Vet. Vet. App. at 55.

ORDER

Service connection for schizoaffective disorder is denied.


REMAND

A preliminary review of the record with respect to the 
appellant's request to reopen a claim of entitlement to 
service connection for PTSD discloses a need for further 
development prior to final appellate review.  

In this regard, the Board observes that during the pendency 
of this appeal, the U.S. Court of Appeals for Veterans Claims 
(hereinafter referred to as the "CAVC") in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), found that in the context 
of a claim to reopen a previously denied claim for service 
connection, the VCAA requires VA to look at the bases for the 
denial in the prior rating decision and to respond with a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied. See Evans v. Brown, 9 Vet. App. 273, 283 (1996) 
(holding evidence is material if it is relevant to and 
probative of an issue that was a specified basis for the last 
final disallowance), overruled, in part, on other grounds by 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Anglin v. 
West, 203 F.3d 1343, 1347 (Fed. Cir. 2000) (stating that 
Hodge left intact the requirement that the evidence must be 
relevant to and probative of an issue that was a specified 
basis for the last final disallowance).  

The Board states for the record that the notice obligation 
pursuant to Kent v. Nicholson does not modify the requirement 
that VA must provide a claimant notice of what is needed to 
substantiate each element of a service connection claim. See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim.

In this case, the appellant's claim for service connection 
for PTSD has been denied in several rating decisions, the 
last of which was issued in November 2001. See rating 
decisions dated in August 2000 and October 2000; see also 
February 1999 rating decision denying service connection for 
"stress problems."  In the November 2001 rating decision, 
service connection was denied on the basis that the evidence 
of record did not establish that the appellant experienced a 
stressful event in service upon which a diagnosis of PTSD 
could be based. November 2001 rating decision, 
p. 1.  The appellant did not appeal that decision; and it 
became a final decision.  

In August 2003, the appellant requested that the RO reopen 
his claim of entitlement to service connection for PTSD and 
submitted additional evidence in support of his claim. See 
August 2003 statement in support of claim.  In response to 
this request, the RO provided a letter dated in August 2003 
to the appellant in an effort to fulfill the requirements of 
the VCAA that became law in November 2000.  This letter 
advised the appellant that new and material evidence was 
needed in order for the appellant's claim to be reconsidered; 
and provided general information as to what qualified as new 
and material evidence. See August 2003 letter from the RO to 
the appellant, p. 1.  However, the Board observes that this 
letter did not specifically describe to the appellant what 
evidence would be necessary to substantiate the elements 
required to establish service connection that were found 
insufficient in the November 2001 denial, namely evidence 
indicating that the appellant experienced a stressor incident 
in service upon which service connection for PTSD could be 
granted. Id.  As such, the Board has no choice but to find 
that the August 2003 notice was legally insufficient in this 
case; and a remand of this claim is necessary to allow the RO 
the opportunity to ensure that a corrective VCAA notice is 
sent to the appellant that is in compliance with the guidance 
set forth by the CAVC in Kent v. Nicholson and 
Dingess/Hartman v. Nicholson, supra.
  
Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  As such, 
the case is being returned to the RO via the AMC in 
Washington, D.C.; and the VA will notify the appellant if 
further action on his part is required.  

Accordingly, the case is REMANDED for the following action:

The RO should ensure that all 
development contemplated by the VCAA 
should be undertaken, including, but not 
limited to, informing the appellant of 
the provisions of the VCAA in regards to 
his request to reopen his previously 
denied claim of entitlement to service 
connection for post-traumatic stress 
disorder.  The appellant should 
specifically be informed, based on the 
last final denial of his service 
connection claim, of the information and 
evidence not of record that is necessary 
to reopen his claim (i.e., evidence 
corroborating his assertions that he 
experienced a traumatic event during his 
period of active service that is the 
basis of his diagnosis of PTSD).  The RO 
should also inform the appellant of (1) 
the information and evidence that VA 
will seek to obtain, (2) the information 
and evidence that the appellant is 
expected to provide, and (3) also 
request that the appellant provide any 
evidence in his possession that pertains 
to the claim.  Lastly, the appellant 
should be informed that a disability 
rating and an effective date for the 
award of benefits will be assigned if 
service connection is awarded.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence of record.  If the benefit sought is not 
granted, the appellant and his attorney should be furnished 
a Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development; and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the appellant 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


